Citation Nr: 0534531	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  05-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
thrombophlebitis of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In November 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.  At that time, the Board granted a motion to advance 
the veteran's claim on the Board's docket.  


REMAND

The veteran was afforded a VA compensation and pension 
examination in May 2003.  At his hearing before the Board, 
the veteran testified that he had received treatment for his 
thrombophlebitis since this examination.  While the veteran 
has submitted letters from Dr. G. Edward Newman and Dr. Terry 
L. Adams, clinical treatment records from these private 
physicians are not associated with the claims folder.  On 
Remand, the originating agency should attempt to obtain any 
pertinent medical evidence identified by the veteran.  

The Board notes that Dr. Newman, in a statement dated in 
January 2005, reported that the veteran's right leg 
disability had worsened.  Similarly, Dr. Adams, a private 
physician, noted in November 2005 that the veteran had 
continued right leg pain caused by his chronic venous 
insufficiency and phlebitis resulting in difficulty 
maneuvering.  At his hearing, the veteran reported that his 
right leg disability had worsened since the prior 
examination.  In light of the foregoing, the Board is of the 
opinion that a new VA examination is in order.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  The medical examiner must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Based on the discussion above, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain the 
names and addresses of all medical care 
providers who have treated the veteran 
for his thrombophlebitis of the right 
lower extremity since May 2003.  In 
addition, the veteran should be asked to 
complete the necessary releases, to allow 
the RO to obtain all pertinent clinical 
treatment records from Dr. Newman and Dr. 
Adams.  

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of all pertinent records identified by 
the veteran.  If it is unable to obtain a 
copy of any such records, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current manifestations and severity of 
his service-connected thrombophlebitis of 
the right lower extremity.  The claims 
file must be reviewed by the examiner in 
conjunction with the examination.  

The examiner is asked to specifically 
address whether edema and/or ulceration 
are present, and if so, whether such 
edema and/or ulceration are/is 
persistent.  The examiner is also asked 
to address whether subcutaneous 
induration, stasis pigmentation and/or 
eczema are/is present.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected right 
leg disability on the appellant's ability 
to work.  

The rationale for all opinions expressed 
should be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

